Citation Nr: 1815986	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  17-16 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a respiratory disability, and if so, whether service connection is warranted.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for a right ankle disability.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for an acquire psychiatric disability, including under the diagnosis of posttraumatic stress disorder (PTSD), depression, chronic pain syndrome, and insomnia.

10.  Entitlement to an effective date earlier than November 5, 2015, for the grant of service connection for right knee strain.

11.  Entitlement to an effective date earlier than February 9, 1972, for the grant of service connection for the residuals of fracture to the right femur.

12.  Entitlement to an effective date earlier than February 9, 1972, for the grant of service connection for ulcer.

13.  Entitlement to an effective date earlier than April 23, 2014, for the grant of service connection for limited extension of the right thigh.

14.  Entitlement to an effective date earlier than April 23, 2014, for the grant of service connection for limited flexion of the right thigh.

15.  Entitlement to an effective date earlier than November 18, 2014, for the grant of service connection for lumbar arthritis, disc disease, and IVDS.

16.  Entitlement to a rating higher than 10 percent prior to November 18, 2014, and higher than 40 percent thereafter, for lumbar arthritis, degenerative disc disease, and IVDS (formerly lumbosacral strain). 

17.  Entitlement to an initial rating higher than 20 percent prior to November 1, 2016, and higher than 0 percent thereafter, for radiculopathy of the right lower extremity.

18.  Entitlement to an initial rating higher than 10 percent prior to November 1, 2016, and higher than 0 percent thereafter, for radiculopathy of the left lower extremity.

19.  Entitlement to a rating higher than 20 percent for duodenal ulcer.

20.  Entitlement to a rating higher than 20 percent for the residuals of fracture to the right femur.

21.  Entitlement to an initial compensable rating for limited flexion of the right thigh.

22.  Entitlement to an initial rating higher than 10 percent for limited extension of the right thigh.

23.  Entitlement to an initial rating higher than 10 percent for right knee strain.

24.  Entitlement to an initial compensable rating for scar post-operative right femur fracture.

25.  Entitlement to an initial compensable rating for scar post-operative lumbar fusion related to lumbar arthritis, degenerative disc disease, and IVDS.

26.  Entitlement to a total disability rating due to individual unemployability (TDIU).

27.  Entitlement to special monthly compensation due to the need for aid and attendance (SMC A&A).


REPRESENTATION

Veteran represented by:  J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. Gibson

INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from May 1958 to March 1970.

This appeal to the Board of Veterans' Appeals (Board) is from March 2014, January 2015, August 2016, and September 2016 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The record suggests the Veteran is unemployable due to his service-connected disabilities.  The Board has therefore added a claim of entitlement to a TDIU, as reflected above.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

As a threshold matter, the Board notes that the Veteran's claims for increased ratings for his lumbar strain, ulcer, and residuals of fracture of the right femur have been pending since his December 2012 claim for higher ratings for these service-connected disabilities.  The December 2012 claim resulted in the March 2014 rating decision.  The next month, in April 2014, the Veteran filed a claim increased ratings for his lumbar strain and his ulcer, and for service connection for chronic pain due to his lumbar spine disability, his ulcer, and the residuals of his right femur fracture.  The RO construed this communication as a new and separate claim.  However, as the communication clearly shows a disagreement with the previous decision pertaining to the right femur, the Board, in an effort to maximize the Veteran's benefits, construes the April 2014 communication as a NOD (notice of disagreement) to the March 2014 decision.  38 C.F.R. § 20.201 (2014); 38 C.F.R. § 20.201 (2017); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); Bradley v. Peake, 22 Vet. App. 280 (2008).  This results in a greater period of time for review for these three claims, along with any issues associated with these claims.  See 38 C.F.R. § 3.400(o) (2017).  


The Board further notes, on January 11, 2018, the Veteran's attorney requested an additional 90-day period of time to submit evidence.  However, on January 17, 2018, a follow-up letter with evidence was received, which also indicated that no further submission in support of the appeals would be submitted.  The letter asked for the case to be forwarded on for a decision and specifically waived any remaining time to submit evidence.  Given the January 17th letter's waiver and request that the case be forwarded on for adjudication, the Board finds that it supersedes the January 11th request.  Therefore, the Board will proceed with review of these claims.

In this decision, the Board must deny service connection for a respiratory disability, headaches, hepatitis C, hypertension, tinnitus, and an acquired psychiatric disability.  Further, the Board will not disturb the effective dates of service connection for right knee strain, residuals of fracture to the right femur, duodenal ulcer, right thigh extension, and right thigh flexion based on the review of the evidence the weighs against any basis for earlier effective dates.  

As to his increased rating claims, his rating for right knee strain will be increased to 20 percent, and he will be awarded a separate 20 percent disability rating for symptoms of dislocated semilunar cartilage.  He will be granted an increased 10 percent rating for limited flexion of the right thigh.  The ratings for his limited extension and other residuals of fracture to the right femur, and his scars, will be continued at their current level.

He will also be granted a TDIU.  The Board acknowledges that there are remanded claims that are inextricably intertwined with the issue of when the effective date for a TDIU should be assigned.  Here, the Board assigns his TDIU as of the date he meets the schedular requirements, but REMANDS the issue of whether he is entitled to a TDIU prior to November 18, 2014, for additional development.

The remaining issues of entitlement to service connection for a left knee disability, a left ankle disability, and a right ankle disability; entitlement to an earlier effective date for the grant of service connection for lumbar arthritis, degenerative disc disease, and IVDS; entitlement to higher ratings for the lumbar spine, bilateral lower extremity radiculopathy, and duodenal ulcer; and, entitlement to SMC A&A are also REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDINGS OF FACT

1.  The claim for service connection for a respiratory disability, specifically, a pneumothorax, was last denied in a May 1972 decision because he did not have a then-current disability.  The Veteran did not appeal that decision and it is now final.  Since then, evidence has been received that raises a reasonable possibility of substantiating the claim.

2.  The preponderance of the evidence weighs against a relationship between COPD and the Veteran's service.

3.  The preponderance of the evidence weighs against a relationship between headaches and the Veteran's service.

4.  The preponderance of the evidence weighs against finding the Veteran has a current hepatitis C diagnosis.

5.  The preponderance of the evidence weighs against finding a relationship between hypertension and the Veteran's service.

6.  The preponderance of the evidence weighs against finding a relationship between tinnitus and the Veteran's service.

7.  The preponderance of the evidence weighs against a finding that the Veteran has a current diagnosis of any acquired psychiatric disability.

8.  The Veteran's claim for service connection for a knee disability was received on November 5, 2015.  No other earlier claim for service connection of the knee was received.

9.  In a May 1972 decision, the Veteran was granted service connection for an ulcer and the residuals of a fracture to the right femur with an effective date of 
February 9, 1972.  He did not appeal that decision, and it is now final.  In the absence of a timely appeal, an effective date earlier than February 9, 1972, for the grant of service connection for an ulcer and the residuals of a fracture to the right femur is legally precluded.

10.  The Veteran's entitlement to service connection for limited flexion of the right thigh and limited extension of the right thigh did not arise until it was diagnosed at the November 2014 VA examination.  

11.  The Veteran's right knee strain manifests with painful motion and functional loss that closely approximates extension limited to 15 degrees.

12.  His right knee strain also manifests with frequent episodes of locking, crepitation, pain, and swelling, and closely approximates the criteria associated with symptoms of a dislocated semilunar cartilage. 

13.  He has limited extension to 5 degrees, limited abduction to 10 degrees, and painful flexion that well-exceeds 45 degrees, but with additional functional loss.

14.  Neither of the Veteran's scars is painful, unstable, or greater than 39 square centimeters.

15.  The Veteran's service-connected disabilities preclude him from obtaining and maintaining substantial gainful employment.  He meets the schedular criteria for eligibility as of November 18, 2014. 







CONCLUSIONS OF LAW

1.  The May 1972 decision is now final.  New and material evidence has since been received, and the claim for service connection for a respiratory disability is reopened.  38 U.S.C. §§ 1110, 5107(b), 5108 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2.  The criteria are not met for service connection for COPD.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3.  The criteria are not met for service connection for headaches.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

4.  The criteria are not met for service connection for hepatitis C.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

5.  The criteria are not met for service connection for hypertension.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a) (2017).

6.  The criteria are not met for service connection for tinnitus.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

7.  The criteria are not met for service connection for an acquired psychiatric disability.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

8.  The criteria are not met for an earlier effective date for the grant of service connection for right knee strain.  38 U.S.C. §§ 5110, 7105 (2012); 38 C.F.R. §§ 3.104, 3.151, 3.155, 3.400 (2017).

9.  The Veteran's claim for earlier effective dates for the grant of service connection of his ulcer and the residuals of a fracture to the right femur is precluded by law and dismissed.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2017); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

10.  The criteria are not met for earlier effective dates for the grant of service connection for limited flexion of the right thigh and limited extension of the right thigh.  38 U.S.C. §§ 5110, 7105 (2012); 38 C.F.R. §§ 3.104, 3.151, 3.400 (2017).

11.  The criteria are met for an initial 20 percent rating for right knee strain under DC 5261.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

12.  The criteria are met for a separate initial 20 percent rating for right knee strain under DC 5258.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5258 (2017).

13.  The criteria are met for an initial 10 percent rating for limited flexion of the right thigh under DC 5252.  The criteria are not met for a rating higher than 20 percent for the residuals of fracture to right femur under DC 5253.  The criteria are not met for a rating higher than 10 percent for limited extension of the thigh under DC 5251.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5251, 5252, 5253 (2017).

14.  The criteria are not met for initial compensable ratings for post-operative scar right femur fracture or for post-operative scar lumbar fusion related to lumbar arthritis, degenerative disc disease, and IVDS.  38 U.S.C. §§ 1155, 5107 (2012); 
38 C.F.R. §§ 3.102, 4.118, DCs 7801-7805 (2017).

15.  The criteria are met for a TDIU effective from November 18, 2014.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Reopening previously denied claim

In general, VA decisions that are not timely appealed are final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.1100, 20.1103 (2017).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2017).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The Veteran's claim for service connection for a respiratory disability (specifically, a pneumothorax) was last denied in May 1972 because the record showed that he did not have any current symptoms of a pneumothorax, and, although he had respiratory infections in service, there was no record of a pneumothorax in service.  He did not appeal that decision.  Since then, he has filed a claim for service connection of a respiratory disability.  His records show that he has a diagnosis of chronic obstructive pulmonary disorder (COPD), specifically, emphysema.  This is new and material evidence, as it is a current diagnosis that may be related to his service.  Accordingly, the claim is reopened.




Service connection
 
Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d) (2017).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Respiratory disability

The Veteran is currently diagnosed with COPD and emphysema.

During service, he was treated multiple times for upper respiratory infections (in June 1960, March 1964, November 1964, April 1965, March 1966, January 1967, June 1969, and January 1970).  He was also noted to have soreness in his chest from coughing in January 1970.  His January 1970 separation medical history does not note a complaint of any respiratory symptoms, and his January 1970 medical examination shows normal lungs and chest.  The Veteran separated from service without a chronic respiratory diagnosis.

The remaining issue is whether his current diagnosis is related to his symptoms in service.  The September 2016 VA examiner opined against such a relationship.  He noted the Veteran reported he was diagnosed with COPD in 2006.  He noted the Veteran had upper respiratory infections in service, but that they were acute and transitory.  He noted that chest X-rays in service (in January 1970, August 1969, and May 1964) were normal.  He noted the Veteran denied having asthma, shortness of breath, pain or pressure in the chest, or chronic cough at his separation.  He also noted that examinations after separation from service, such as the April 1972 VA examination, also showed normal lungs and chest.  The examiner opined that, given the time lapse between separation and diagnosis, and his normal evaluations in service and shortly thereafter, and that the in-service events were acute and transitory, that it was less likely that the Veteran's current COPD is related to symptoms or diagnoses during service.

This is the only evidence that addresses a relationship between COPD and the Veteran's service, and the Board finds it probative.  The examiner clearly reviewed the record, and supported his opinion by citing to the available evidence.  The Veteran has offered no argument nor alternative theory to rebut the September 2016 VA examiner's opinion.  Indeed, aside from claiming service connection for this disability, the Veteran has not explained how he thinks his COPD is related to his service.  Accordingly, the preponderance of the evidence weighs against service connection, and this claim must be denied.

Headaches

The record shows the Veteran was diagnosed with migraines at the June 2016 VA examination.

His STRs show that he complained of headaches in March 1966 and April 1969.  His January 1970 medical examination shows that he did not complain of headaches at separation.  He was given a normal clinical neurological evaluation at separation.

At the June 2016 VA examination, the Veteran reported that his headaches began in 2005 or 2006, but that they had never been formally diagnosed.  He reported that he gets headaches with blurred vision and dizziness, and that they have been getting worse.  The examiner diagnosed him with migraines.  The VA examiner opined that a relationship between the Veteran's current headaches and his service was less likely.  He noted that the Veteran had been treated for headaches during service but that his neurological examination was normal on separation from service.

This is the only evidence addressing a relationship to service.  As above, the Board finds the June 2016 VA examination report probative.  The examiner clearly reviewed the record, and supported his opinion by citing to evidence in the record.  The Veteran has not offered any argument or alternative theory to rebut the June 2016 VA examiner's opinion.  Indeed, aside from claiming service connection, the Veteran has not explained how he thinks his headaches are related to his service.  

Accordingly, given the negative medical nexus opinion, the normal clinical evaluation on separation, the absence of complaints or treatment for headaches in his post-service treatment records, and the Veteran's report that they started over 35 years after separation, the Board finds the preponderance of the evidence weighs against service connection and this claim must be denied.

Hepatitis C

The Veteran has claimed service connection for hepatitis C, reporting that he was given a blood transfusion while in service in October 1968, and exposed to blood while performing his duties in Korea, Germany, and Fort Sill.

The record shows the Veteran was tested for hepatitis C in March 2017.  The results were negative for the hepatitis C antibody.  The record does not show a current hepatitis C diagnosis.  The evidence weighs against a finding that the Veteran has had hepatitis C at any time relevant to the appeal.

As he does not have hepatitis C, service connection cannot be granted for this disability.  38 C.F.R. § 3.303(a) (2017).

Hypertension

The record shows the Veteran has a hypertension diagnosis.  

His STRs do not show a hypertension diagnosis, nor do they suggest he had hypertension while in service.  At his January 1970 separation examination, his blood pressure was 120/70 and he denied a history of high or low blood pressure.

The April 1972 VA examination does not show high blood pressure.

The Board notes that the Veteran was not provided a VA examination for an opinion on whether hypertension is related to service, but that it is not necessary to remand this claim to obtain a VA opinion.  An examination is required when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury, or disease," or a disease, manifested in accordance with presumptive service connection regulations, occurred that would support incurrence or aggravation, 
(3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, elements (2) and (3) are lacking.  There is nothing in the available STRs to suggest that he had hypertension during service, or that hypertension is otherwise related to service, and the Veteran has not so alleged.  Further, there is nothing to show that his hypertension developed within the year following separation from service, and again, he has not so alleged.  See 38 C.F.R. §§ 3.307(a), 3.309(a).  The Board acknowledges the low threshold for element (3), McLendon, 20 Vet. App. at 83, but notes the Veteran has not made any assertions as to how his hypertension is related to his service, aside from making the claim for service connection.  VA examinations are not scheduled as a matter of course.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  There is no evidence that indicates there may be a relationship between hypertension and his service, and the Veteran has not so alleged, therefore, a VA examination is not required.    

Accordingly, based on the available evidence, service connection for hypertension is denied.  The record does not show hypertension until 2008, over 35 years after separation from service.  There has been no allegation of any injury or illness in service that caused his current hypertension.  The Veteran has made no indication of how he feels his hypertension is related to service.  His treatment providers do not suggest a possible relationship.  The preponderance of the evidence weighs against this claim.




Tinnitus
 
The record does not show the Veteran has a tinnitus diagnosis.  However, tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Although the Veteran has not made any specific allegations concerning tinnitus, the Board resolves all doubt in his favor as to whether he actually has a current diagnosis, and finds that he has tinnitus.

As above, the Board notes that a VA examination has not been provided, but that the elements of McLendon have not been met such that an examination is required to decide this claim.  McLendon, 20 Vet. App. at 83.  The Veteran's military occupational specialty while in service was as a medical specialist, which is not commonly associated with traumatic noise exposure.  Further, the Veteran has made no allegations of exposure to acoustic trauma while in service, nor has he asserted that he has had tinnitus since his service, or that his tinnitus is related to an incident in service.  His current treatment records do not show any complaints or treatment for tinnitus.  As there is no evidence or suggestion of a relationship to service, the Board finds that an examination is not required.  Id.  Further, the Board finds the evidence preponderates against a relationship to service, thus service connection for tinnitus must be denied.  38 C.F.R. § 3.303(a) (2017).

Acquired psychiatric disability

The Veteran has claimed entitlement to service connection for PTSD, depression, insomnia, and chronic pain syndrome.  

He has asserted that chronic pain syndrome is caused by his other service-connected disabilities, specifically, his right femur fracture, his low back, and his ulcer.  The Board notes that the pain caused by these disabilities is considered when rating those disabilities.  See, for example, 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.114, DC 7305.  But, if these service-connected disabilities, or the pain from them, has caused another disability, or aggravated a disability he already had, then service connection may granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2017).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is generally required to associate the claimed condition with a service-connected disability, unless the association is of the type that a layperson is competent to describe.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin, 11 Vet. App. at 512. 
 
In support of his claim, one of his treatment providers indicated, in February 2015, that the Veteran's lumbar strain and lumbar stenosis resulted in chronic pain syndrome.  She indicated the chronic pain syndrome interfered with all aspects of his life.

The November 2014 VA examiner did not find the Veteran to have a diagnosis.  That examination consisted of an interview with the Veteran and his wife, as well as a review of the claims file.  The Veteran reported that he got along with his siblings, but did not get along with his father.  He has been married for over 35 years.  He has two sons, one of whom moved closer home to help with his father's care.  He went into the military right after high school, and was a medic.  He went to junior college, and then worked for local transit authority for nearly 30 years, retiring due to medical problems.  He reported that he had never had any mental health treatment and denied having a mental health disability.  He said his mood on most days is fantastic, and that his lack of energy and trouble sleeping was due to his back.  During the examination, his mood was euthymic, his affect appropriate, and he was cooperative.  He denied suicidal or homicidal ideation, and his thoughts and memory were within normal limits.  The examiner opined that he did not have a mental health disability.

The September 2015 VA examiner also did not diagnose the Veteran with an acquired psychiatric disability.  That examination consisted of an interview with the Veteran and his wife, and a review of the records.  During the examination, the Veteran expressed anger at VA regarding his disability rating.  He reported that his medical problems prevent him from participating in activities.  He reconfirmed never having had mental health treatment.  The examiner indicated review of the February 2015 opinion from the Veteran's treating physician, noting that the opinion contained no details regarding treatment for chronic pain syndrome, or the Veteran's specific symptoms, or that the mentioned condition was psychiatric in nature.  She noted that there is no diagnosis in the DSM-5 referred to as "chronic pain syndrome."  She pointed out, again, that the February 2015 private opinion did not specify that the diagnosis was psychiatric in nature, but considered that perhaps the private physician was referring to somatic disorders.  The examiner opined against diagnosing a somatic disorder, as the Veteran did not have symptoms of abnormal thoughts, feelings, or behaviors associated with the somatic complaints.  She noted that the Veteran's thoughts, feelings, and behaviors are consistent with the severity of his health conditions.  She indicated that he does not manifest any undue emotional or behavioral distress apart from what might be expected in his situation, and therefore he did not have a somatic symptom disorder.  She also opined that there was no evidence of any other type of acquired psychiatric disability.

The Board finds the two VA examination reports to be probative evidence against finding the Veteran has a current diagnosis of an acquired psychiatric disability.  The VA examiners each indicated review of the file, and both interview the Veteran and his wife.  Both explained how they arrived to the conclusion that the Veteran did not have a current diagnosis.  The Veteran has offered no argument nor produced any evidence in rebuttal of this finding.  His medical treatment records do not document any symptoms, complaints, or treatment of suspected mental health symptoms.  The Board acknowledges the Veteran's sincere belief that he has a mental health diagnosis, but two mental health professionals have investigated the theory, and found it less likely.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board places more weight on the examiners' opinions.  

Based on this evidence, the Board finds the preponderance of the evidence weighs against service connection for an acquired psychiatric disability, as there is no current diagnosis.

Effective dates

The effective date for an award of disability compensation based on an original claim for direct service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (b)(1) (2012); 38 C.F.R. § 3.400(b)(2)(i) (2017).

Right knee strain 

The effective date for right knee strain is November 5, 2015, and based upon the receipt of his claim on that date for service connection of a knee disability.  Prior to that claim, there are no communications, formal or informal, claiming entitlement to service connection for the knee.  38 C.F.R. § 3.155 (2017); see also 38 C.F.R. § 3.155 (2014).  The Veteran has not presented any argument as to why he believes that an earlier effective date is warranted.  As there is no earlier and outstanding claim for service connection for a knee disability, this claim must be denied.

Ulcer and Residuals of fracture of right femur

In a May 1972 decision, the RO awarded service connection for an ulcer and the residuals of a fracture to the right femur, among other conditions, with an assigned effective date of February 9, 1972.  The Veteran did not appeal this decision, and it is now final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.104(a) (2017).

In November 2015, the Veteran filed a NOD to the January 2015 rating decision.  He noted appeal of the effective date of the award, which was denied in the April 2017 statement of the case (SOC) and formally appealed in April 2017.  

Once there is a relevant final decision on an issue, there cannot be a freestanding claim for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In other words, a claimant is not entitled to again raise an earlier effective date claim that was established in a prior final decision.  The Board notes that the Veteran is free to file a claim of clear and unmistakable error with regard to the effective dates assigned by the RO in the May 1972 rating decision.  As no such claim has been filed here, the Board is not able to independently determine the propriety of the effective dates assigned in the earlier decisions.

In light of Rudd, the Veteran's claims of entitlement to earlier effective dates for the award of service connection for an ulcer and the residuals of a fracture to the right femur must be dismissed.  Id.     

Limited flexion and extension of the right thigh

The Veteran's limited flexion and extension of the right thigh are secondary to the residuals of his right femur fracture, and both disabilities are assigned effective dates of April 23, 2014.  This date is based on the date of receipt of the Veteran's April 2014 NOD to the rating assigned the residuals of his right femur fracture, which the RO treated as a new claim.  The effective date of service connection is, in general, either the date of receipt of claim or the date entitlement arose.  38 C.F.R. § 3.400 (2017).  Because the Board has construed that the April 2014 communication as a NOD instead of a claim, this claim is actually pending since December 2012, as discussed in the Introduction.  

The issue, then, is whether his right femur manifested with limited flexion and extension of the thigh prior to April 23, 2014.  After review of the record, the Board does not find that an earlier effective date is warranted for either limited flexion or limited extension.  The January 2014 VA examination showed the Veteran had full range of motion of the right thigh.  His treatment records do not show that he developed limited flexion or extension prior to the findings made at the November 2014 VA examination.  As entitlement is not shown at the time of his December 2012 claim, or factually ascertainable within the year prior to his December 2012 claim, the Board does not find that an effective date earlier than April 23, 2014, is warranted.  38 C.F.R. § 3.400(o)(2) (2017).    

Disability ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2017).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

Consistent with the facts found, the rating may be higher or lower for periods of time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

Residuals of fracture of right femur, including limited motion of the right thigh

The Veteran is assigned a 20 percent evaluation under DC 5253.  38 C.F.R. § 4.71a (2017).  By way of history, this disability rating has been in place since 1972.  In December 2012, the Veteran filed a claim for a higher rating, which resulted in separate ratings awarded for limited extension of the thigh, 10 percent under DC 5251, and limited flexion of the thigh, 0 percent under DC 5252.  Id.  Both of these separate ratings are assigned effective dates from April 23, 2014.  

The Veteran underwent VA hip and thigh examinations in January and November 2014, which the Board finds adequate for adjudication.  The examiners conducted complete and thorough examinations,  and the Veteran has not asserted any inadequacy.  Although they are four years old, the mere passage of time is insufficient to require a new VA examination.  Neither the Veteran has claimed nor the record suggests that his right femur and thigh has increased in severity since the last VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007), See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Under DC 5251, a 10 percent rating is assigned for extension limited to 5 degrees.  Id.  

Under DC 5252, a 10 percent rating is assigned for flexion limited to 45 degrees; 20 percent is assigned for flexion limited to 30 degrees; 30 percent is assigned for flexion limited to 20 degrees; and, 40 percent is assigned for flexion limited to 10 degrees.  Id.

Under DC 5253, a 10 percent rating is assigned for the inability to cross the legs or for external rotation limited to 15 degrees.  A 20 percent rating is assigned for abduction limited to 10 degrees.  Id.

Normal extension of the hip is to 0 degrees and normal flexion is to 125 degrees. Normal abduction is to 45 degrees. 38 C.F.R. § 4.71a , Plate II.

The Veteran currently has the highest ratings available under DCs 5251 and 5253.  

The November 2014 VA examination shows the Veteran has limited flexion, to 90 degrees.  Painful motion was objectively observed at 90 degrees, and the VA examiner noted that he had functional loss due to pain on movement, weakened movement, excess fatigability, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  His right hip prevents prolonged standing and walking.  The Board finds that his pain and limited motion warrants a 10 percent rating under DC 5252.  38 C.F.R. § 4.59 (2017).  The Board does not find that a higher rating for limited flexion is warranted.  Even taking into account his functional loss, the record does not suggest that his flexion was ever limited to 30 degrees or less, or in a close approximation of this level of loss, which is required for a 20 percent rating, and he has not so alleged.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The record does not show ankylosis of the hip, flail joint, or other impairment of the femur, therefore DCs 5250, 5254, and 5255 are not for application.  

Right knee strain

The Veteran's right knee strain is currently rated as 10 percent disabling under DC 5261 for limited extension.  38 C.F.R. § 4.71a (2017).  

The Veteran has not made any specific assertions regarding the severity of his right knee, nor has he made any arguments concerning the June 2016 VA examination.  Doucette, supra.  The Board finds the VA examination report is adequate for adjudication and probative to the issue.  The examination was thorough and directly addresses the rating criteria.  As above, neither the Veteran asserts nor the record suggests that the right knee has increased in severity since the June 2016 VA examination.

Limited extension of the knee is rated under DC 5261, which assigns a noncompensable rating when extension is limited to 5 degrees; a 10 percent when limited to 10 degrees; a 20 percent when limited to 15 degrees; a 30 percent when limited to 20 degrees; a 40 percent when limited to 30 degrees; and, a 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2017).  

The record shows extension limited to 5 degrees, which is noncompensable.  He has painful motion on extension, which accounts for his current 10 percent rating.  See 38 C.F.R. § 4.59 (2017); see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  At the June 2016 VA examination, his range of motion was from 5 degrees to 110 degrees, and he did not have full extension.  He complained of flares, indicating that there is an increase in achiness when it is humid, and that his knee also swells and is constantly painful.  He complained that his knee causes trouble standing up and sitting down, and that he can only stand for about two minutes.  He uses a cane or walker at all times.  The examiner noted objectively observing pain on extension.  His functional loss was observed to include less movement, weakened movement, disturbance of locomotion, interference with standing, and instability of station.  Given this evidence, the Board finds that his functional loss results in a higher level of disability and a rating of 20 percent is warranted.  DeLuca, supra.  The Board observes that he has other service-connected disabilities that also cause interference with standing, instability of station, and disturbance of locomotion, however, in resolving all doubt in his favor, the functional loss that is specific to his right knee results in disability that closely approximates the level of loss associated with limited extension to 15 degrees.  38 C.F.R. §§ 4.3, 4.7 (2017).  

The Board does not find that a higher rating under DC 5261 is warranted.  As noted, his actual extension is 5 degrees, but with additional functional loss.  The evidence does not suggest that his functional loss is so severe so as to result in extension limited to 20 degrees, or in a close approximation of this level of loss, which is required for a higher rating based on limited extension, and he has not so alleged.  38 C.F.R. §§ 4.40, 4.71a, DC 5260 (2017); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes the VA examination also shows complaints of swelling in the knee.  The Veteran was found to have frequent episodes of pain and locking, which the examiner attributed to his meniscus.  The Veteran also had crepitus on range of motion testing, which closely approximates locking.  The Board finds this evidence sufficient to grant a separate rating under DC 5258.  Under this diagnostic code, a 20 percent rating is assigned for symptoms of dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258 (2017).  Although the VA examiner did not diagnose effusion, the Board finds that the Veteran's complaints of swelling are credible, and that swelling closely approximates effusion.  Further, although compensated for painful motion under DC 5261 and 38 C.F.R. § 4.59, above, the examination also objectively showed pain on weight-bearing.  As he has complained of constant pain that has been objectively observed both during motion and on standing, the Board does not find the prohibitions against pyramiding (that is, duplicate compensation for the same symptom) to apply, as there are two different types of pain documented by the examiner.  38 C.F.R. § 4.14 (2017).  Accordingly, a separate 20 percent rating under DC 5258 is granted.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Veteran also has limited flexion, to 110 degrees.  Normal flexion is to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2017).  Limited flexion of the knee is rated under DC 5260, which assigns a noncompensable rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and, a 30 percent rating when limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2017).  Here, although the Veteran does have reduced flexion, his flexion measurement far surpasses the criteria for even a noncompensable rating.  The examiner did not observe pain on flexion.  Accordingly, a separate rating is not warranted for limited flexion.

The record does not show ankylosis, instability or subluxation, removal of the semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, therefore DCs 5256, 5257, 5259, 5262, or 5263 are not for application.    

Scars

The Veteran is service-connected for a scar related to his right femur fracture and a scar related to his lumbar spine disability.  He has appealed the initial ratings assigned.  

The Veteran was not provided with a VA examination for scars but the Board does not find that one is necessary, as the VA examinations of record contain sufficient information regarding the scars dimensions and symptoms.  He has not alleged that his scars have increased in severity, or that the examination results are incorrect, or that that they are symptomatic in any way.  Accordingly, an updated or specific examination for the scars is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Both scars are rated noncompensably under DC 7805, which pertains to other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804.  38 C.F.R. § 4.118 (2017).  This code directs that disabling effects of the scar are to be rated under an appropriate diagnostic code.  

The January 2014 VA examination shows that the right femur scar is 20 square centimeters, and the lumbar scar is 22 square centimeters.  The scars are linear.  They are not unstable or painful.  Accordingly, DCs 7801 (pertaining to deep and nonlinear scars), 7802 (pertaining to superficial and nonlinear scars), and 7804 (pertaining to unstable or painful scars) are not for application.   He has made no specific complaints regarding either scar.  His treatment records do not show treatment or complaints regarding either scar.  Accordingly, his noncompensable ratings are continued.  38 C.F.R. § 4.118, DCs 7801 through 7804 (2017).

TDIU

The Veteran has asserted that his disabilities preclude him from obtaining and maintaining substantial gainful employment, and therefore a claim for a TDIU has been inferred.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining substantial gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  

The Veteran must generally meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

The Veteran's combined disability rating, when taking into account the ratings awarded in this decision, is 80 percent from November 18, 2014.  His lumbar spine is rated as 40 percent disabling as of that date.  He therefore meets the schedular criteria of a TDIU as of that date.  See 38 C.F.R. §§ 4.25, 4.26 (2017).  

The question that remains, then, is whether the Veteran's service-connected disabilities precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

After review of the record, the Board finds that a TDIU is warranted effective from November 18, 2014.  The Veteran attended two years of junior college following separation from service, where he studied business administration.  He then worked for a local transit authority for nearly 30 years, driving a bus and also working on the rail system.  He retired in 1998.  The medical evidence shows that as of November 18, 2014, he required the constant use of a walker, due to his service-connected physical disabilities.  The November 2014 VA examiner commented that his back disabilities would preclude working.  He also commented that the right femur disabilities, specifically his leg length discrepancy, would interfere with prolonged sitting and standing, which the Board notes, would be required to drive a bus or operate a train.  The Veteran has difficulty ambulating, and has been issued a wheelchair in the last year.  He has difficulty toileting himself without assistance.  Based on this evidence, the Board finds that a TDIU is warranted, effective from November 18, 2014.  

The Board notes that there are remanded claims that may affect the date the Veteran is eligible for a TDIU, which is pending since the December 2012 claim.  The issue of whether he is entitled to an earlier effective date for his TDIU is therefore remanded along with those claims.  However, because it is clear that a TDIU is warranted in this case, the Board chose to immediately grant it as of the date schedular criteria are currently met.  As this issue will be subject to readjudication and further consideration by the Board in the future, the Veteran is not prejudiced by this decision, and further discuss is unnecessary.


ORDER

The claim of entitlement to service connection for a respiratory disability is reopened.

The claims of entitlement to service connection for a respiratory disability, headaches, hepatitis C, hypertension, tinnitus, and an acquired psychiatric disability are denied.

The claim of entitlement to an effective date earlier than November 5, 2015, for the grant of service connection of right knee strain, is denied.

The claims of entitlement to effective dates earlier than February 9, 1972, for the grant of service connection for an ulcer and the residuals of a fracture to the right femur are dismissed.

The claims of entitlement to effective dates earlier than April 23, 2014, for the grant of service connection for limited flexion of the right thigh and limited extension of the right thigh are denied.

An initial 20 percent rating is granted for right knee strain under DC 5261.

A separate initial 20 percent is granted for right knee strain under DC 5258.

An initial 10 percent rating is granted for limited flexion of the right thigh under DC 5252.

The claims of entitlement to higher ratings for limited extension of the right thigh under DC 5251 and for residuals of fracture to right femur under DC 5253 are denied.

The claims of entitlement to compensable ratings for post-operative scar right femur fracture and post-operative scar lumbar fusion related to lumbar arthritis, degenerative disc disease, and IVDS are denied.

A TDIU is granted, effective from November 18, 2014.


REMAND

The Veteran's remaining claims require additional development.

In regard to his remaining service connection claims, the Veteran has not been provided a VA examination for his ankles or left knee.  The Veteran has service-connected disabilities of the right leg and right knee, and an opinion on whether either of those disabilities caused or aggravated disabilities of the ankles or opposite knee or leg should be obtained.

His lumbar spine claims for increased rating and for an earlier effective date for the grant of service connection for arthritis, degenerative disc disease, and IVDS require additional development.  The Veteran's service-connected lumbar strain has been found to have progressed into arthritis, degenerative disc disease, and intervertebral disk disease (IVDS), with an effective date of November 2014 for these three latter disabilities.  The Board notes that he has had degenerative disc disease, and possibly arthritis, since his original claim for an increased rating, in December 2012,which shall be clarified on remand.  Further, a VA examination opinion shall also be obtained as to whether lumbar surgery in June 2012 was related to his service-connected lumbar disability, and if so, whether it required hospitalization for 21-days or more, or convalescence for one-month or longer.  Chotta v. Peake, 22 Vet. App. 80, 86 (2008); see 38 C.F.R. §§ 4.29, 4.30 (2017).  
Also on remand, an attempt will be made to obtain additional medical treatment records.  

The Veteran's claims for increased ratings for his bilateral lower radiculopathy are inextricably intertwined with the lumbar spine claim, and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As his lumbar spine will be subject to an examination, so will his radiculopathy.  An opinion on whether it manifested earlier than November 2014 should also be obtained.  

His claim for an increased rating for his ulcer requires development.  In July 2012, the Veteran had inpatient treatment for a GI bleed and duodenal ulcer, following his lumbar spinal surgery.  The VA examiners did not comment on these records that suggest that the Veteran's ulcer is more severe than currently rated.  On remand, an updated examination that discusses his treatment in July 2012 must be obtained.  

Finally, in this decision, the Board has granted entitlement to a TDIU, effective from November 18, 2014, which is when the Veteran meets the schedular requirements for a TDIU.  The Veteran has argued that it should be effective from at least April 2014.  The issue of whether his TDIU should be effective earlier than November 18, 2014, is inextricably intertwined with the above issues.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The claim for SMC based on the need for aid and attendance is also inextricably intertwined with the above issues.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all private treatment he has had for his lumbar spine, his bilateral lower extremity radiculopathy, and his ulcer, and make an effort to obtain all identified records not already associated with the claims file.  Specifically ask for authorization to obtain records from Emory University Hospital.  

Ensure updated VA treatment records are associated with the claims file.  

2.  After completing step 1, schedule the Veteran for an appropriate examination for a report on whether he has any right ankle, left ankle, and/or left knee disability.  If so, the examiner is then asked to provide an opinion on whether it is as likely as not (at least 50 percent probability) that any currently diagnosed disability is related to his service, or caused or aggravated by his service connected right knee, right leg, and lumbar spine.  ("Aggravated" means any increase in severity beyond the normal progression of the disability).

The examiner is asked to review the claims file prior to the examination and to conduct a complete examination prior to rendering any opinion.

3.  After completing step 1, schedule the Veteran for an appropriate examination for a report on the current severity and retrospective opinion regarding his lumbar spine disabilities.  The examiner is asked to review the claims file prior to the examination.

The November 2014 VA examiner found the Veteran's arthritis, degenerative disk disease, and IVDS to be a progression of lumbar strain.  The examiner is asked to provide an opinion as to whether he had arthritis earlier than January 2014, or IVDS earlier than November 2014, and if so, when?  Is factually ascertainable from the record that he had either of these diagnoses prior to December 2012?

The Veteran underwent spinal surgery in June 2012, and the operative report is contained within the file.  Is it as likely as not that this surgery was related to his lumbar strain, or to his degenerative disk disease (which was shown in a March 2012 CT scan)?  If so, please comment on whether the surgery required a period of convalescence, and if so, how many months?  Did the surgery result in 21-days or more of treatment or observation?  If so, how long?    

The examiner is asked to conduct a complete examination, including range of motion measurements in both weight-bearing and nonweight-bearing positions, in both passive and active motion.  A description of the Veteran's functional loss after repetitive use and during flares is to be provided, and the examiner is asked to provide an opinion on the extent of additional loss.  The examiner is asked to elicit from the Veteran details on his symptoms so as to form an estimate.  When considering his functional loss along with his range of motion, does he have unfavorable ankylosis of the entire thoracolumbar spine, or limitation equivalent to or nearly approximating unfavorable ankylosis?  

The Veteran has IVDS, and the examiner is asked to comment on the duration of incapacitating episodes in the last 12 months.

A full neurological examination shall also be conducted for a report on the current severity of his radiculopathy, along with a report on whether there are any other neurological abnormalities resulting from his service-connected lumbar disabilities.  The examiner is asked to provide an opinion, from review of the records, as to whether the Veteran's radiculopathy manifested prior to November 2014, and if so, when?

All opinions shall be accompanied by explanatory rationale.

4.  After completing directive #1, schedule the Veteran for an appropriate examination for a report on the severity of his duodenal ulcer.  The examiner is asked to review the claims file prior to the examination.

The examiner is asked whether the Veteran's duodenal ulcer is moderately severe, with impairment of health manifested by anemia and weight loss; or, whether he has had recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  Or, is the ulcer severe, where pain is only partially relieved by standard ulcer therapy, and he has periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health?

The examiner is asked to address the Veteran's July 2012 GI bleed and treatment for his ulcer when forming the opinion on the severity of the ulcer.  Is it factually ascertainable from this record that his ulcer was mild, moderate, moderately severe, or severe at that time?

All opinions are to be supported with explanatory rationale.

5.  After completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal, including entitlement to a TDIU prior to November 2014 and entitlement to SMC A&A.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


